1.	Due to the allowance of claims 1 and 15 and the cancelation of claims 9-14, the restriction has been withdrawn.  Claims 2 and 16 have been rejoined.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Bernard on 06 July 2022.

The application has been amended as follows: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. (CURRENTLY AMENDED) An apparatus comprising: 
a housing having a first end and a second end and a central longitudinal axis, an inner surface of the housing defining a channel that is configured to slidably receive therein a food product; 
a food product motivating mechanism configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing, the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing; 
a rotating cutting mechanism removably and rotatably attachable to a radially- outward-facing surface of the housing at the second end of the housing, the rotating cutting mechanism being configured to rotate around the radially-outward-facing surface of the housing about the central longitudinal axis and the outer surface of the housing at the second end of the housing, the rotating cutting mechanism having at least one transverse wire ; and
the food product motivating mechanism and the rotating cutting mechanism being configured to intermittently advance the food product, and cut the food product into two or more planar-sided food products while the food product is not advancing.

Claims 6,7 and 9-14 have been cancelled.

15. (CURRENTLY AMENDED) An apparatus comprising: 
a housing having a first end and a second end and a central longitudinal axis, an inner surface of the housing defining a channel that is configured to slidably receive therein a food product; 
a food product motivating mechanism configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing, the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing; 
a rotating cutting mechanism removably and rotatably attachable to a radially outward-facing channel formed in an outer surface of the housing at the second end of the housing, the rotating cutting mechanism being configured to rotate within the radially outward-facing facing channel to enable the rotating cutting mechanism to rotate around the central longitudinal axis, the rotating cutting mechanism being further configured to cuttingly engage a food product, the rotating cutting mechanism including at least one transverse wire ; and
the food product motivating mechanism and the rotating cutting mechanism being configured to intermittently advance the food product, and cut the food product into two or more planar-sided food products while the food product is not advancing.

The following is an examiner’s statement of reasons for allowance:
The general concept of using a wire cutter to slice, and then rotate to cut off is known as seen in Schwartz (9,693,648), note the rotation step in figure 4B.  However, there was no clear suggestion to combine this concept with the housing, food pusher and rotation-junction specifics found in the allowed claims, even though the housing and food pusher are common (numerous references of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Made of record but not making Applicant’s invention obvious are patents to Bagley, Cheung, Fung, Lee and Bernard showing pertinent cutters and their rotational connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724